Mr. JUSTICE HEIPLE, specially concurring. I concur with the result reached by Presiding Justice Scott but for a different reason. Officer Gaskins questioned D. W. S. at the Peoria Heights police station for approximately one hour. The topic was the burglary. Miranda warnings were administered. Police questioning ceased because defendant said he had nothing else to say. The minor was then transported to the Gift Avenue detention facility. After arrival, and approximately an hour and a half after the first questioning, new Miranda warnings were given. Officer Gaskins began questioning D. W. S. about the burglary. The minor indicated he wanted to talk, and then confessed. Just like any other right, a defendant can waive his right to silence. D. W. S. did so in this cause. He said he wanted to talk and that’s what he did. Absent in the record is any evidence that Officer Gaskins or any other officer threatened, badgered, or coerced defendant into doing anything which was not his own conscious decision. Defendant was offered the opportunity to change his mind about talking and he freely chose to do so. I see no reason to reverse the decision of the trial court.